Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Applicant is respectfully reminded of the duty under 37 C.F.R. 1.56 to disclose all pertinent information and material pertaining to the patentability of the instant invention, by submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS), with the filing of an application or thereafter. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 1, 6, 10, 15, 18, 23, 26, and 27 are rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti) and JP H0850556  (Chikashi).
Regarding claim 1, Zak teaches or suggests an apparatus, comprising: processing circuitry operable to execute one or more instructions, that when executed by the processing circuitry (¶ 25), cause the processing circuitry to:
receive debug trace information from a processor component, wherein the debug trace information is to comprise timestamp information (¶¶ 20, 30-33, 77);
generate a packet comprising the debug trace information and a header, the header comprising header information to send the packet to a device accessible via one or more network connections (¶ 34);
and cause transmission of the packet to the device via a network interface (¶¶ 29-30). 
Zak does not expressly disclose receiving the debug trace information via one or more pins. 
Menon teaches or suggests receiving debug trace information via one or more pins (¶ 21).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s system and Menon’s pins to receive debug trace information via one or more pins from the processor component.  
Zak does not expressly disclose the debug trace information is to comprise a cycle count, control register information, and mode change information.
Laurenti teaches or suggests debug trace information is to comprise a cycle count (¶ 21) and mode change information (¶ 36).
Chikashi teaches or suggests debug trace information is to comprise control register information (six paragraphs after the [018] marker].  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, and Chikashi’s control register information so the debug trace information is to comprise a timestamp information, cycle count, control register information, and mode change information.  A reason to so would have been to reveal more operations of the device being debugged.
 Regarding claim 6, the aforementioned combination teaches or suggests the processing circuitry to append sequence information to the packet, the sequence information to indicate a relative location with respect to other packets in a sequence of packets comprising the debug trace information (Zak, ¶ 34).
Regarding claims 10, 15, 18, and 23, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.
Regarding claim 26, the aforementioned combination teaches or suggests the debug trace information to be generated by a processor core of the processor component (Zak ¶¶ 26, 32, 33).


Claims 2, 11, and 19 are rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti), JP H0850556  (Chikashi), and US 20090161547 (Riddle).  
Zak does not expressly disclose the processing circuitry to receive descriptor information from an interface controller; and writing the descriptor information to a descriptor buffer.
Riddle teaches or suggests processing circuitry to receive descriptor information from an interface controller (¶¶ 74, 76); and writing the descriptor information to a descriptor buffer (¶¶ 74, 76).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Riddle’s descriptor information and buffer so the processing circuitry receives descriptor information from an interface controller; and writing the descriptor information to a descriptor buffer.  A reason to do so would have been to identify an available location in the buffer.  


Zak does not expressly disclose the processing circuitry to determine header information based on header information set in a register by a baseboard management controller, the header information comprising an address for the device.
Worley teaches or suggests processing circuitry to determine header information based on header information set in a register by a baseboard management controller, the header information comprising an address for a device (¶ 71).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Worley’s setting to determine header information based on header information set in a register by a baseboard management controller, the header information comprising an address for the device.  A reason to do so would have been to combine familiar elements from the references according to known methods to yield predictable results of determining headers.

Claims 5, 14, and 22 are rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti), JP H0850556  (Chikashi), US 7724740 (Wang), US 2004008331 (Dickson), and US 20050068956 (Liao). 

Wang teaches or suggests determining a location in a data buffer of an interface controller for a packet to store the packet (7:22-8:20).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Wang's data buffer to determine a location in a data buffer of an interface controller for a packet; and write the packet to the data buffer of the interface controller at the location. A reason to do so would have been to compensate for differences in processing speeds between the transmitter and the receiver.
Dickson teaches or suggests determining a base address in a data buffer based on information set in a register by one or more of a basic input/output system (BIOS), an operating system, and an application (¶ 49). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, Wang's data buffer, and Dickson’s base address to determine a base address in the data buffer based on information set in a register by one or more of a 
Liao teaches or suggests a base location for use to determine descriptor information for a descriptor buffer of the interface controller, and determine a location of the data buffer based on the based address  (¶ 23).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, Wang’s data buffer, Dickson’s base address, and Liao’s descriptor to write descriptor information to a descriptor buffer of the interface controller, the descriptor information to point to the location in the data buffer.  A reason to do so would have been to pinpoint a location in the buffer.  

Claims 7, 16, and 24 are rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti), JP H0850556  (Chikashi), and US 20090158017 (Mayer).
Menon teaches or suggests the one or more pins are packet trace interface (PTI) pins (¶ 21). The teachings and suggestions of the references are combined for the same reason as explained for claim 1.

Mayer teaches or suggests PTI pins comprising one or more of a debug_data pin to receive the debug trace information, a debug_vld pin to receive an indication as to whether debug trace information is valid, a debug_clk pin to receive a clock signal, and a debug_creit_Avail pin to indicate whether space is available in memory for debug trace information (¶ 15).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Mayer’s pins so the PTI pins comprise one or more of a debug_data pin to receive the debug trace information, a debug_vld pin to receive an indication as to whether the debug trace information is valid, a debug_clk pin to receive a clock signal, and a debug_creit_Avail pin to indicate whether space is available in memory for the debug trace information.  A reason to do so would have been to transfer the trace information.

Claims 8, 13, 21, and 25 are rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti), JP H0850556  (Chikashi), and US 20040015598 (Lin).  

Zak does not expressly disclose to write to a register of an interface controller to cause the transmission.
Lin teaches or suggests processing circuitry to write to a register of an interface controller to cause transmission of one or more packets to a device (¶ 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s timestamps, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Lin’s register so the processing circuitry writes to a register of the interface controller to cause transmission of one or more packets including the packet to the device via the network interface.  A reason to do so would have been to prompt transmission of the packet.
	Regarding claim 13, Zak does not expressly disclose, prior to causing transmission of the packet, causing storage of the packet in memory.
Lin teaches or suggests processing circuitry to, prior to causing transmission of the packet, causing storage of the packet in memory (¶ 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s system, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Lin’s memory so the processing circuitry, prior to causing transmission 
Regarding claims 13, 21, and 25, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claim 9 is rejected as being unpatentable over US 20170180235 (Zak) in view of US 20160077905 (Menon) further in view of US 20120042212 (Laurenti), JP H0850556  (Chikashi), and US 7724740 (Wang).  
Zak does not expressly disclose he one or more pins to receive the debug trace information as one or more signals from a processor component and one or more registers.
Menon teaches or suggests one or more pins to receive the debug trace information as one or more signals from a processor component (¶ 21).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Wang teaches or suggests and one or more registers (3:63 et seq.).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s system, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Wang's register so the apparatus comprises registers.  A reason to do so would have been to combine familiar elements from the references according to known methods to yield predictable results of storing data.


Zak does not expressly disclose the processor core to monitor one or more control registers of the processor component to generate the control register information.
Conti teaches or suggests a processor core to monitor one or more control registers of the processor component to generate control register information (¶ 36).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zak’s system, Menon’s pins, Laurenti’s cycle count and mode change information, Chikashi’s control register information, and Conti 's monitoring do the processor core monitors one or more control registers of the processor component to generate the control register information.  A reason to do so would have been to combine familiar elements from the references according to known methods to yield predictable results of monitoring a register.

Response to Arguments
The arguments have been fully considered.  The applicants argue “that the claim amendments filed herewith would overcome the standing rejections.”  (Resp. 9.)  The prior rejections have been overcome; however, the combined teachings of Zak, Menon, Laurent, and Chikash suggest the limitations as aforementioned.


Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 5903718 uses a system-under-test microcontroller for self-debug comprises a system-under-test that includes a read-only memory and a microcontroller for executing a program under test.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448